GILBERT, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The district court held that the conduct of the appellee was not desertion, for the reason that he had not bound himself by signing lawful shipping articles; but the court expressed the opinion that, but for defects in the shipping articles rendering them void, it would not hesitate to declare a forfeiture of the appellee’s wages for desertion. We agree with the district court that drunkenness was no excuse for the conduct of the appellee, and that his action in leaving the vessel as he did was desertion. We are unable, however, to concur in the conclusion that the shipping articles are so defective under the law as to be void. They describe the voyage in the following words: “To ports in the district of Alaska within the Behring Sea and Arctic Ocean, and also other ports and places in any part of the world, as the master may direct, and back to a final port of discharge in the 'United States, for a term of time not exceeding six calendar months.” The statute (section 4511, Rev. St.) requires that the shipping articles shall state “the nature, and so far as practicable, the duration of the intended voyage or engagement, and the port or country at which the voyage is to terminate.” The articles in question undoubtedly comply with the second and third of these three stathtory requisites. They state the duration of the intended voyage, and the country at which it was to terminate. These are obviously the most important features of the contract, so far as it concerned the seaman. They informed him of the length of time of his engagement, and, in a general way, of the *15place of his discharge. In describing the nature of the voyage, the terms used in the articles are, it may be conceded, somewhat indefinite, but not so indefinite, we think, as to render the articles void. They state in general terms that the voyage is from Port Blakely, the port whence the vessel cleared, “to ports in the district of Alaska within the Behring Sea and Arctic Ocean,” and “back to a final port of discharge in the United States.” It is true that there is inserted in the description, in addition to the specified ports of destination, “also other ports and places in any part of the world, as the master may direct,” but it was evident to a seaman shipping on a brig from Port Blakely to ports in the district of Alaska in Behring Sea and “back to a port in the United States” that there could not be, within the limit of the specified six months, any very extensive deviation from that voyage. We think the articles gave the seaman the essential information he was entitled to have. It advised him that the vessel was to go to ports in the district of Alaska in the Behring Sea, which could only mean Nome or St. Michaels or some other port within reasonable distance therefrom, and thence to make a return voyage back to some port in the country whence she sailed. We do not think it was the intention of congress in enacting the statute to require owners of sailing vessels engaged in the coastwise trade to specify at the inception of each voyage all the ports at which the vessel might touch, or to deprive the master of the power to exercise a reasonable discretion in touching at other convenient ports, and availing himself of the opportunities afforded by the exigencies of trade. If such had been the intention of the statute, it would undoubtedly have been expressed in terms. All that is exacted is that the nature of the intended voyage be described. We think that the nature of the voyage in this instance was made reasonably clear. The desertion was a desertion at sea. To declare forfeited the deserter’s wages is but a light punishment for his act.
The decree will be reversed, and the case remanded, with instructions to dismiss the libel.